
	

115 SRES 82 ATS: Congratulating the Johns Hopkins University Applied Physics Laboratory on the 75th anniversary of the founding of the Laboratory. 
U.S. Senate
2017-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 82
		IN THE SENATE OF THE UNITED STATES
		
			March 7, 2017
			Mr. Cardin (for himself, Mr. McCain, and Mr. Van Hollen) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Johns Hopkins University Applied Physics Laboratory on the 75th anniversary of
			 the founding of the Laboratory. 
	
	
 Whereas, on March 10, 2017, the Johns Hopkins University Applied Physics Laboratory (in this preamble referred to as APL), located in Laurel, Maryland, celebrates the 75th anniversary of the founding of APL on March 10, 1942;
 Whereas, less than 4 months after the attack on the United States Pacific Fleet at Pearl Harbor, APL was established to perfect and help field the radio proximity fuze, one of the most closely guarded wartime secrets of the United States;
 Whereas historians have ranked the development of the radio proximity fuze as one of the 3 most important technological developments of World War II, along with the development of radar and the atomic bomb;
 Whereas, during and after World War II, APL developed the first generation of Navy surface-to-air missiles and associated propulsion, guidance, control, and targeting technologies;
 Whereas APL developed the initial phased array radar system, called AMFAR, for the Navy that provided the scanning, tracking, and targeting necessary to defend the ships of the United States against simultaneous aircraft and missile raids;
 Whereas APL created the first satellite-based global navigation system, called Transit, the forerunner of modern GPS, to serve the ballistic missile submarine force of the United States and provide essential capabilities to the Navy from 1964 until the 1990s;
 Whereas APL developed prototypes, experiments, ocean physics research, and engineering models that unlocked the potential of towed sonar arrays, groundbreaking developments that revolutionized anti-submarine warfare and guided stealth designs for multiple generations of submarines of the United States;
 Whereas APL led development of the Navy’s Cooperative Engagement Capability that revolutionized air defenses by enabling ships to engage aircraft and missiles not seen by the radars of the ships by using composite radar tracks created from the radars of ships within the battle group;
 Whereas APL developed a system called SATRACK to ensure the accuracy of the Trident II submarine-launched ballistic missiles and confidently estimate missile accuracy anywhere in the world;
 Whereas APL proposed, developed, built, and operated a number of the most innovative low-cost planetary science missions of the National Aeronautics and Space Administration, including—
 (1)the Near Earth Asteroid Rendezvous (commonly known as NEAR) mission in 2001, the first mission to orbit an asteroid; (2)the MESSENGER Mercury orbiter, launched in 2004; and
 (3)New Horizons, which launched in 2006 and completed a historic flyby of Pluto in 2015; Whereas APL has been responsible for hundreds of significant contributions to the most critical challenges faced by the United States with respect to national security and space exploration; and
 Whereas the sustained commitment by APL to the United States and the Federal Government sponsors of APL allowed APL—
 (1)to continuously provide significant contributions to critical challenges with respect to systems engineering and integration, technology research and development, and analysis; and
 (2)to serve as the most comprehensive University Affiliated Research Center in the United States: Now, therefore, be it
			
	
 That the Senate— (1)congratulates the Johns Hopkins University Applied Physics Laboratory on the 75th anniversary of the founding of the Laboratory;
 (2)recognizes the scientific, engineering, and analytical expertise that the Johns Hopkins University Applied Physics Laboratory has applied to solve many of the most critical challenges faced by the United States in the areas of national security and space exploration; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the director of the Johns Hopkins University Applied Physics Laboratory.
			
